Appeal from a judgment of the Supreme Court, Erie County (Russell P Buscaglia, A.J.), rendered April 2, 2002. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree (ten counts), menacing in the second degree and attempted robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Same memorandum as in People v Bridgefourth (13 AD3d 1165 [2004]). Present—Pigott, Jr., P.J., Green, Kehoe, Smith and Hayes, JJ.